Citation Nr: 1607852	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent before October 8, 2009, and after December 1, 2009, for degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to March 2007.

The appeal to the Board of Veterans' Appeals (Board) arises from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of service connection for degenerative disk disease of the cervical spine and assigned it a 10 percent rating, effective March 22, 2007.  The Veteran filed a NOD, disagreeing with the assigned rating.  In an April 2012 rating decision, the RO assigned a temporary total (100 percent) rating for the Veteran's service-connected degenerative disk disease of the cervical spine pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from October 8, 2009, to November 30, 2009), with the 10 percent rating restored from December 1, 2009, upon termination of the temporary total rating.  The RO also issued a Statement of the Case (SOC) in April 2012 continuing the Veteran's 10 percent rating.  In June 2012, the Veteran filed his Substantive Appeal.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This case was remanded by the Board in October 2014, and it has been returned to the Board for adjudication.

Finally, the Board notes that, in an October 2015 rating decision, the Veteran was awarded service connection for radiculopathy of the bilateral upper extremities secondary to the service-connected cervical spine disability.  The RO assigned a 20 percent rating for each extremity, effective May 21, 2010.  Additionally, an evaluation of 30 percent for the left upper extremity was granted from July 17, 2015 and a 40 percent evaluation was assigned for the right upper extremity from July 17, 2015.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned for his radiculopathy of the bilateral upper extremities, following the grant of service connection, these two issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a temporary total evaluation for a period of convalescence due to surgery has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Prior to October 8, 2009, the Veteran's degenerative joint and degenerative disk disease of the cervical spine was manifested by forward flexion to 45 degrees; the combined range of motion of the cervical spine was 340 degrees; there was no muscle spasm, guarding, localized tenderness, or vertebral body fracture.

2.  From December 1, 2009, the Veteran's degenerative joint and degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus, was manifested by forward flexion to 45 degrees; the combined range of motion of the cervical spine was, at worst, 320 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour.






CONCLUSIONS OF LAW

1.  Prior to October 8, 2009, the criteria for a rating in excess of 10 percent for the Veteran's degenerative disk disease of the cervical spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 5242.

2.  From December 1, 2009,  the criteria for a rating in excess of 10 percent for the Veteran's degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the claim on appeal, the Board notes that it arose from the Veteran's disagreement with the initial rating following the grant of service connection for the cervical spine disability by the RO in the May 2011 rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the VCAA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, hearing testimony, and lay statements from the Veteran.

Additionally, the prior remand instructions were substantially complied with.  Instructions from the October 2014 Board remand pertinent to the claim being decided included scheduling the Veteran for a VA examination to determine the severity of his cervical spine disability.  In response, the RO/AMC scheduled the Veteran for a VA examination in July 2015.  While the examiner did not specifically address each of the Board's inquiries, the Board finds that the voluminous record, which includes private and VA treatment records and the Veteran's testimony and lay statements, is sufficient to determine the severity of the cervical spine disability.  38 C.F.R. § 3.326 (2015).  Furthermore, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The record reflects that the Veteran underwent VA examinations to evaluate his cervical spine in July 2007, February 2011, and July 2015.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claim. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran is seeking a higher initial rating for his service-connected degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus.  This disability is currently assigned a 10 percent rating prior to October 8, 2009, and after December 1, 2009, as degenerative arthritis of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5242, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I.  Prior to October 8, 2009

Turning to the evidence of record, VA treatment records from May 2007 indicate that the Veteran sought treatment for "constant pain" in his neck, radiating down to his back.  The Veteran indicated that the pain was five or six in severity out of ten.  The Veteran indicated that he was physically active and that he tried to take "minimal" pain medication.  The Veteran had full range of motion in his cervical spine; and he had full strength in cervical flexion, cervical extension, and lateral flexion.  He also exhibited full strength in all of his upper extremities.  The Veteran's neurological screening revealed that his senses were intact.  The Veteran sought physical therapy.  The examiner indicated that the Veteran did not have any sensory or motor deficits.  He had poor posture, rounded shoulders, and the examiner indicated that the Veteran would improve his posture and painful relief.  

He was then provided a VA examination in July 2007.  The examiner noted that he was suffering from posterior disk herniations at C45, C5-6, and C6-7.  The examiner noted that the condition had existed for 18 months.  The Veteran reported symptoms of stiffness in his neck and shoulders, weakness in his neck, constant dull and aching pain, and occasional sharp pain.  The Veteran indicated that the pain radiated down his shoulders and that the pain was 6 in severity out of 10.  The Veteran reported that the pain "comes by itself."  The Veteran also indicated that the pain is relieved by medication, ice and heat.  The Veteran reported that he could function with medication.  He stated that he was also treated with hydrocodone, which did not really help.  The Veteran reported side effects that included itching and sometimes having trouble sleeping.  The Veteran denied that his spine condition caused incapacitation.  The Veteran reported that he could not be as active and that he could not lift anything heavy.  

On examination of his neck, the Veteran's neck was "supple with trachea midline" and there were no "jugular venous distention or thyroid enlargement."  The examiner indicated that the Veteran's posture was abnormal, he described that it was "slumping" and "kyphosis."  The examination revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness.  There was no ankylosis of the cervical spine.  The range of motion of the cervical spine showed flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 45 degrees; left lateral flexion to 45 degrees; right rotation to 80 degrees; and left rotation to 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of the upper extremities revealed that the motor function was within normal limits.  Sensory function was within normal limits.  The right upper extremity reflexes revealed biceps jerk 4+ and triceps jerk 4+.  The left upper extremity reflexes revealed biceps jerk 4+ and triceps jerk 4+.  The examiner diagnosed the Veteran with kyphosis of the thoracic spine.  The subjective factor was back pain and the objective factor was slumping posture.  

In December 2008, the Veteran was treated for neck pain.  He indicated that he had experienced a reoccurrence of the pains in his neck for the previous two weeks.  He allegedly woke up with the pain.  VA treatment records from July 2009 indicate that the Veteran had displacement of the cervical intervertebral disk without myelopathy.  

II.  After December 1, 2009

In December 2009, the Veteran sought treatment for follow-up care after his diskectomy at C6-7; he requested Vicodin for the pain but was otherwise doing well.  In February 2010, the Veteran complained of worsened symptoms, including pain.  He stated that, in the preceding three weeks, he had an exacerbation of the pain in the posterior cervical area without radiation.  He described the pain as constant, but that it was resolved with the use of Naproxen.  The Veteran stated that he had increased pain with all neck motion, with less pain noted on flexion forward and rotation to the right.  In May 2010, during a physical medicine rehabilitation consult, the Veteran complained of occasional numbness in his posterior neck, as well as pain shooting down from his neck to his arm.  He denied weakness and took hydrocodone and baclofen for the pain.  He reported occasional spasms.

An MRI dated from May 2010 indicates that the Veteran experienced neck pain with radiation to the left arm.  The findings revealed that the Veteran had new broad-based central disk protrusion from C4-5 indenting the ventral thecal sac with minimal flattening of the ventral cord surface without cord signal abnormality.  There was interval progression of the uncovertebral joint hypertrophy, worse on the left with mild left lateral recess narrowing and mild left foraminal narrowing.  There was no right foraminal narrowing.  At C5-6, there was interval resolution of the previously-noted disk extrusion.  There was broad-based disk osteophyte complex and uncovertebral joint hypertrophy causing mild narrowing of the canal with flattening of the ventral surface of the cord without cord signal abnormality.  There was no foraminal narrowing present.  At C6-7, there was interval resolution of previously-noted left posterolateral disk extrusion.  There was moderate residual broad-based disk osteophyte complex with mild narrowing of the canal and left lateral recess.  There was no right foraminal narrowing present.  There was a mild flattening of the central surface of the cord without cord signal abnormality.  

In August 2010, the Veteran sought treatment for his neck pain.  MRIs were reviewed with the Veteran and at C6-7 there was interval resolution of the previously-noted left posterolateral disk extrusion with mild residual left lateral disk osteophyte complex without significant canal or foraminal narrowing.  Then, at C5-6, there was interval resolution of disk extrusion with persistent disk osteophyte complex causing mild canal narrowing and chronic cord contour remodeling without evidence of compressive myelopathy.  Finally, there was broad-based disk protrusion at C4-5 causing mild canal narrowing with cord remodeling without compressive myelopathy.  There was slight progression of the left uncovertebral joint hypertrophy at this level, causing mild left foraminal narrowing.  The Veteran had full motor strength.  An electromyographic examination was conducted, with normal insertional activity without abnormal spontaneous activity at all muscles tested.  There was normal MUAP morphology and amplitude with normal recruitment and full interference pattern in all muscles tested.  

At the February 2011 examination, the examiner noted that the Veteran did not have a problem with his thoracic spine, and he definitely did not have kyphosis.  The main issue, the examiner explained, was the Veteran's cervical spine.  The examiner noted that the Veteran was doing pull ups at the time he felt popping and pain in his neck.  He had an MRI done in the military service, which did show that he had herniated nucleus pulposus of the cervical spine.  This was apparent around C6-C7.  The Veteran was treated conservatively and did get better; however, he was not, therefore, qualified to remain in the military service.  He was medically discharged.  

The Veteran indicated that he experienced chronic stiffness in his neck as well as a chronic aching pain.  He also indicated that he has difficulty getting comfortable so he moves around quite a bit, and that this seems to increase his anxiety level.  He was being seen by mental health.  He also indicated that he experienced muscle spasms several times a day that lasted for a few minutes.  He was prescribed Vicodin, but he reported that he took it very infrequently because he did not like the way it made him feel.  He had taken gabapentin, baclofen, and Naprosyn, which he said helped.  He denied true flare-ups, inflammatory joint disease, incapacitating events, radiculopathy, as well as bowel, bladder, and sexual dysfunction.  The Veteran denied the use of a brace. He reported that he had a TENS unit, but it does not help; so he does not use it.  The examiner noted that the Veteran had a C6-C7 laminectomy in October of 2009.  Daily activities and employment were really not affected from the standpoint that he functions normally; however, he reported that it is very aggravating to him and increases his stress and anxiety levels.  

The examiner found that the Veteran did not have spinous or paraspinous tenderness, muscle spasms, incapacitating episodes, or radiating pain.  The VA examination report notes flexion to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  Repetitive motion of his neck in all ranges actively and passively produced no indication of pain, weakness, or fatigue.  There was no indication of upper extremity muscle wasting or loss of strength.  He had normal and equal biceps, triceps, and deep tendon reflexes bilaterally.  X-ray testing was performed, and the results revealed that there was straightening of the cervical spine curvature, compared to the October 2009 examination.  The examiner indicated that this may be due to the muscle spasm or it could be positional.  There was minimal narrowing of the C-7 disk space and small anterior osteophytes at the C5-6.  There were left uncovertebral osteophytes with very mild narrowing of the anterior neural foramina on the oblique film.  The prevertebral soft tissues were normal, there was no subluxation visualized, and the odontoid process was normal.  

In October 2011, the Veteran complained of increasing chronic neck pain; he stated that the pain had increased in the previous two months.  He reported that he had a TENS unit at home but he was not sure he is using it correctly.  The Veteran sought treatment in January 2012 and July 2012 for a follow up regarding his chronic neck pain and medication refills.  A December 2012 MRI results showed that, at C4-5, the Veteran had disk osteophyte complex effacing the ventral cord, mild canal stenosis and severe left foraminal narrowing.  At C5-6, he had disk osteophyte complex effacing the ventral cord, mild canal stenosis, and mild right and severe left foraminal narrowing.  Finally at C6-7, there was a left hemilaminectomy defect, broad-based protrusion on the left, no canal stenosis, and severe left foraminal narrowing.  

In May 2013, the Veteran was seen regarding an evaluation of his posterior neck pain, which he stated began hurting two weeks previously while he was putting on scuba gear.  His neck pain was with motion and did not radiate to the arms.  He stated that it was constant and that he was relieved by Vicodin.  

In his October 2013 Notice of Disagreement, the Veteran stated that he had to "deal" with his neck pain 24 hours a day and 7 days a week.  He stated that he did not feel that the 10 percent rating was sufficient based on his symptoms.  In February 2014, the Veteran submitted a statement regarding his condition.  He stated that he deals with chronic neck pain every day and reported that the pain gets worse every year.  

Private treatment records dated in May 2014 indicate that the Veteran had pain and dystonia at the occipital-cervical junction; the examiner noted that there was significant pain and discomfort in paraspinous and accessory muscle, especially in the trapezius and between the shoulder blades.  The diagnostic testing revealed that there was no abnormal cervical cord signal.  There were changes of spondylosis at C4-5 and C5-6 predominately.  There were images that demonstrated that, at the C4-5 level, there was direct compression upon the cord in its left lateral aspect secondary to posterior disk osteophytes and associated left osseous neural foraminal narrowing.  The thecal sac diameter was reduced to approximately 7 millimeters.  Additionally, at the C5-6 level, there was broad-based flattening of the anterior aspect of the cord, secondary to disk osteophyte complexes posteriorly.  There was thecal sac diameter reduction to approximately 6.6 millimeters.  At the C6-7 level, there were left paracentral discogenic changes, which resulted in narrowing of the lateral aspect of the thecal sac and moderate-to-severe left osseous neural foraminal narrowing.  The cervical cord returned to a more normal caliber at that level.  The examiner provided the impression of multilevel cervical degenerative changes consistent with spondylosis.  At the C4-5 level and C5-6 level there was direct compressive effect upon the anterior aspect of the cord and mild to moderate associated left osseous neural foraminal narrowing.  The assessment was that the Veteran had a herniated cervical disk with severe radiculopathy and dystonic muscle spasm, which had progressed since his cervical laminectomies.  

In June 2014, the Veteran sought treatment for a follow-up regarding his neck pain with radicular symptoms.  The Veteran stated that he had initially had improvement of his symptoms after surgery, but that for the last year, he had increasing neck pain.  He stated that the pain was associated with motion and no longer radicular.  He had no symptoms of nerve root compression in his arms or legs, no weakness or numbness, and no bowel or bladder problems.  The Veteran reported that was seeing a spine surgeon in the community who recommended to him C4-6 anterior cervical discectomy and fusion based on new MRI scans which he brought today for review and wanted a second opinion.  The clinician opined that, given the degeneration in the Veteran's neck, he did not recommend surgery.  The clinician stated that cervical fusion for neck pain is a procedure often done with unsatisfactory results.  He also indicated that, with fusion, there is also a potential for adjacent segment degeneration when a multilevel fusion is done at the Veteran's age this is a large reason why we feel that surgery should only be reserved for symptoms of neurological compression.  The VA physician recommended that the Veteran continue conservative management.

The Board notes that the Veteran testified at his September 2014 hearing that he experiences radiating pain that extends to his hands and his right shoulder; he also reported experiencing spasms.  The Veteran also stated that he has incapacitating episodes.  Specifically, the Veteran told the undersigned that on days that he is not working, he is bedridden and takes medication that he is not permitted to take on days when he works.  He explained that he has approximately 14 days off of work every month, and that he experiences acute symptoms so severe that he stays in bed during much of the time.  The Veteran described the medication he takes or has previously taken to help with the symptoms, including: hydrocodone, Somos, Lyrica, Naprosyn, Naproxen, and over the counter anti-inflammatories.  The Veteran testified that he had previously received injections to treat his symptoms, too.  The Veteran also explained how much his pain limits his range of motion and mobility, stating that he turns his whole body to prevent any pain.  Finally, the Veteran testified that his physician scheduled him for another cervical spine surgery for December 2014.

The Veteran underwent another surgery, a C4-6 anterior cervical discectomy and fusion in December 2014.  The Veteran submitted the information and documentation that he was provided prior to the surgery.  

An examination was provided in July 2015.  The examiner noted the Veteran's history related to his cervical spine and indicated that the Veteran was experiencing radicular burning sensation in both of his shoulders; the Veteran reported using medication, Neurontin, which "helps some."  The Veteran also reported mild cervical spine pain and some pain with range of motion.  The Veteran denied flare ups on examination.  The Veteran denied having any functional loss or functional impairment of the cervical spine.  Range of motion testing revealed that the Veteran had forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 60 degrees.  The examiner noted that the Veteran experienced pain during the right lateral rotation and left lateral rotation examination.  The examiner found that the Veteran's range of motion did not contribute to a functional loss.  Additionally, repetitive range of motion testing did not lead to additional loss of function or range of motion after three repetitions.  The examiner also noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  

There was no response provided regarding whether the Veteran has flare ups.  The examiner found that the Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  The Veteran exhibited full muscle strength in the upper extremities.  The Veteran's reflex examination results were normal.  The sensory examinations for light touch were normal.  The examiner identified and described the neurological findings, revealing moderate paresthesias and/or dysesthesias related to the service-connected cervical spine disability and described the extent and severity of those symptoms sufficiently to enable the RO to grant separate ratings for bilateral upper extremity radiculopathy.   There was no ankylosis noted.  Additionally, the examiner found that the Veteran did not have   Intervertebral Disc Syndrome (IVDS).  The Veteran denied the use of assistive devices for locomotion.  Diagnostic studies were done, and degenerative joint disease was found; but there were no other significant diagnostic test findings or results.  The examiner found that the Veteran's cervical spine condition did not impact his ability to work.  The examiner noted the Veteran's scar on his anterior neck, which was well healed and non-tender.

III.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the period prior to October 8, 2009, and after December 1, 2009, the Veteran's cervical spine disability is properly rated at 10 percent disabling and does not warrant a higher evaluation.  As noted, in order to warrant the assignment of a disability rating of a 20 percent or higher disability rating, the disability must manifest in forward flexion of 30 degrees or less; a combined range of motion greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with a loss of 50 percent of more of height.  Range of motion testing in July 2007 revealed full flexion and a combined range of motion of 340 degrees.  Furthermore, the examiner July 2007 examiner stated that there is no ankylosis, abnormal spinal contour, spasm, tenderness, or guarding.  Further, the VA treatment records do not support a finding that the Veteran's cervical spine disability was manifested by more severe symptomatology than was shown on examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his cervical spine prior to October 8, 2009.  

The evidence also does not support a rating in excess of 10 percent after December 1, 2009.  At the VA examinations conducted in February 2011, the Veteran had full forward flexion and his combined range of motion was 340 degrees.  Then, at the July 2015 examination, range of motion testing revealed that the Veteran had forward flexion to 45 degrees, and his combined range of motion was 320 degrees.  In order to warrant the next higher, 20 percent rating, the Veteran's forward flexion must be greater than 15 degrees but not greater than 30 degrees, or his combined range of motion of the cervical spine must be cannot be greater than 170 degrees.  In the alternative, he must have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this case, while the Veteran has stated that he has muscle spasm (See, e.g., May 2010 VA treatment record, February 2011 VA examination, September 2014 hearing transcript and July 2015 VA examination).  However, on examination in February 2011 and July 2015, there was no objective evidence of spasms.  The Board recognizes that the February 2011 clinician indicated that the X-ray results revealed that there was straightening of the cervical spine curvature, compared to the October 2009 examination that may be due to the muscle spasm or it could be positional, there is no confirmation that there was objective evidence of spams.  However, he also stated that there was no objective evidence of muscle spasm, and there is no evidence that any spasms led to abnormal gait or abnormal spinal contour.  None of the other treatment records provide evidence that the Veteran's cervical spine disability was manifested by symptomatology that would support the next higher, 20 percent, rating.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his cervical spine after December 1, 2009.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to October 8, 2009, or after December 1, 2009.  The Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had no additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness.  At examinations conducted in July 2007 and February 2011,  the Veteran had full range of motion and the there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Further, at the July 2015 examination, the Veteran's combined range of motion was limited only by 20 degrees, and again, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain and stiffness, the Veteran's 10 percent evaluation, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's assigned 10 percent rating prior to October 8, 2009, appropriately contemplates the scope of his complaints regarding pain and stiffness.  

The Veteran has claimed to experience "incapacitating episodes" and flare-ups of back symptomatology during the appeal period.  See September 2014 Board hearing transcript.  However, there is no suggestion in the record that flare-ups result in any measurable increase in back pathology.  There is no evidence that he has experienced incapacitating episodes with physician prescribed bed rest during such episodes in order to justify a higher rating under Diagnostic Code 5242.  Therefore, while the Board has considered the Veteran's contentions that his disability is so severe as to require bedrest, the Board finds that the objective evidence of record does not support his contention.  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his cervical spine disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether the Veteran's cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his cervical spine disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that the cervical spine disability renders him unable to obtain and maintain substantially gainful employment.    Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

 
ORDER

Entitlement to an initial rating in excess of 10 percent before October 8, 2009, and after December 1, 2009, for degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


